Citation Nr: 0928835	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for idiopathic 
hypersomnolence with suspicion of narcolepsy.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for atypical chest pain 
syndrome.

5.  Entitlement to service connection for status post heat 
exhaustion.

6.  Entitlement to an increased initial evaluation for status 
post ganglion cyst of the right wrist, currently evaluated as 
10 percent disabling. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 until March 
1985 and from February 2004 until July 2004.  The Veteran 
also had prior active and inactive service with the Alabama 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

A review of the record reflects that the Veteran raised 
claims for hearing loss, tinnitus, pain in the ankles, and 
back pain in an April 2006 statement.  Additionally, during 
the April 2009 Board hearing the Veteran indicated he felt 
his left wrist should be service connected.  These claims 
have not been adjudicated and are REFERRED to the RO for 
appropriate action.

The Board notes the Veteran appeared to limit his Substantive 
Appeal (Form VA 9) as he listed all issues except for 
entitlement to service connection for idiopathic 
hypersomnolence with suspicion of narcolepsy.  Subsequently, 
the Veteran's representative discussed this issue on the 
Statement of Accredited Representative.  The Board took 
testimony on the issue during the April 2009 hearing.  As the 
RO did not close the claim and the Board took testimony on 
the issue, the Board accepts the claim for service connection 
for idiopathic hypersomnolence with suspicion of narcolepsy 
as being on appeal. See Percy v. Shinseki, 23Vet. App. 37 
(2009) (holding that VA waived any objections as to the 
content of the appeal by treating the issue as on appeal for 
five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an notice of disagreement); Fanning v. 
Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal, including all 
documents or oral testimony submitted prior to the Board 
decision). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A review of the evidence illustrates that further development 
is necessary. 

Concerning the service connection claims, the Board observes 
that the Veteran had significant service with the Alabama 
Army National Guard.  Although the service treatment records 
were obtained, the Veteran's complete periods of active duty 
for training, and inactive duty for training with the 
National Guard has not been verified.  Significantly, the 
medical records from the Veteran's service with the National 
Guard reflect complaints or treatment for the claimed 
conditions.  The law provides that active military service is 
active duty; any period of active duty for training (ACDUTRA) 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty is active service.  
Significantly, ACDUTRA includes full-time duty performed by a 
member of the National Guard of any State under section 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  

Active service also includes a period of inactive duty 
training during which the Veteran was disabled from an injury 
incurred in the line of duty during such training; however, 
service connection is granted only for injuries, not 
diseases, incurred during inactive duty training. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Inactive 
duty for training (INACDUTRA) includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4).  
Therefore, the Veteran's service personnel records should be 
obtained to ascertain whether the Veteran may have been 
serving on active duty; active duty for training; or inactive 
duty for training at the time of the incurrence of the 
claimed disorders.

Concerning the claim for an increased disability rating for 
status post ganglion cyst of the right wrist, the Board is of 
the opinion that another VA examination is necessary.  The 
record reflects the Veteran was afforded a general VA 
examination in October 2005.  A review of the record reflects 
the examiner failed to discuss whether there was any pain, 
swelling, weakness, and excess fatigability or explain why 
such a finding was not possible. 38 C.F.R. §§ 4.40, 4.45; see 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As such, the examination of the 
wrist was incomplete.  See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

Additionally, during the April 2009 Board hearing the Veteran 
testified that the wrist would flare up and become worse at 
times.  He also explained it affected his mobility and 
required him to work with the other hand.  Given these 
complaints and considering the fact that the examination is 
nearly four years old, it is too remote in time to address 
the current severity of the Veteran's service-connected right 
wrist.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the Veteran's contention that his disability had increased in 
severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").  

The state of the record is uncertain as to the severity of 
the Veteran's residuals of a ganglion cyst of the right 
wrist, and an updated VA examination is therefore needed in 
order to make an informed decision regarding the Veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability. See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall take appropriate steps 
to secure all of the Veteran's Alabama 
National Guard personnel records through 
official channels, including a breakdown 
of all periods of ACDUTRA and INACDUTRA, 
from the Official Military Personnel File 
(OMPF), Office of the Adjutant General of 
Alabama, or from any other appropriate 
source.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to assess the current nature and severity 
of his residuals of a ganglion of the 
right wrist.  All necessary clinical 
testing deemed appropriate by the examiner 
is to be conducted.  The Veteran's claims 
file, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for the Veteran's right wrist 
and offer comments and an opinion as to 
the current severity of the Veteran's 
right wrist.

Range of motion studies of the wrist, in 
degrees, should be performed.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; and to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


